Case 1:19-cv-01215-VSB Document 115 Filed 04/22/19 Page 1 of 6

UNI'I`ED STATES DISTRICT COURT
SOUTHERN DISTRIC'I` OF NEW YORK
---- X
SPRINT SPECTRUM L.P., SPRINTCOM,
INC. and SPRINT/UNITED : Case No. 19 Civ. 1215
MANAGEMENT COMPANY, '

 

Plaintiffs,
»against-
AT&T l\/IOBILITY LLC,

Defendant. :
-- -- X

 

MEMORANDUM OF LAW IN SUPPORT
OF SPRINT’S MO'I`ION IN LIMINE TO
EXCLUDE THE TESTIMONY OF BR. PETER GOLDER

FRANKFURT KURNIT KLEIN & SELZ, P.C.
Craig B. Whitney

Eclwarcl H. Rosenthal

Kimberiy M. Maynard

William C. Lawrence

488 Madison Avenue, 10th Floor
New York, New York 10022
Phone: (212) 980~0120

Fax: (212) 593-9175
cwhitney@fkks.com
erosenthal@fkks.com
kmaynard@fkks.com
Wlawrence@fkks.com

Attomeysfor Plaintyj{s' Sprint Spectrum L.P.,
SprintCom, Inc. and Sprint/United Management
Company

Case 1:19-cv-01215-VSB Document 115 Filed 04/22/19 Page 2 of 6

Ptaintiffs Sprint Spectrurn L.P., SprintCorn, lnc. and Sprint/United Management Company
(collectively, “Sprint”) submit this Memorandurn of Law in support of their motion in limine and
pursuant to Federal Rule of Evidence 702 to precfude Peter Golder, one of Defendant AT&T
Mo‘oility LLC’s (“AT&T”) expert witnesses disclosed in this matter, from testifying concerning:

(l) Whether Sprint’s evidence of irreparable harm is “unsubstantiated” and “speculative” (Declaration
of Peter Golder (“Golder Decl.”) 111[ 5-7); (2) Whether the harm caused by AT&T’s false and
deceptive advertising can be quantified (id. il 8); and (3) whether the testimony of Sprint’s survey
expert Hal Poret is sufficient to show impact in the marketplace that would harm Sprint. Id. il 9.

Most of Dr. Golder’s declaration consists of broad statements addressing the sufficiency of
l Sprint’s evidence of irreparable harm or the extent to which Sprint may rely on the conclusions of its
consumer marketing survey expert These are not valid topics for expert opinion Dr. Golder is not
an expert in evidentiary Sut`ficiency_that is the fact iinder’s role. He applies no other expertise
that Would aid the fact-finder in making its determination The one substantive part of Dr.
Golder’s declaration, in which he opines that any harm or damage to Sprint caused by AT&T
may be quantified using “established marketing methodologies,” must be excluded because Dr.
Golder has not attempted to design a study that could quantify such injury and is not able to explain
with any degree of specificity what would be involved in such a study. lt is thus impossible for the
Court to evaluate whether his hypothetical method of quantifying Sprint’s harm Would be feasible or
reliable

STANDARD OF REVIEW

When evaluating the admissibility of expert testimony, the Federal Rules of Evidence

“assign to the trial judge the task of ensuring that an expert's testimony both rests on a reliable

foundation and is relevant to the task at hand.” Daubert v. Merre!l Dow Pharm., Inc., 509 U.S.

Case 1:19-cv-01215-VSB Document 115 Filed 04/22/19 Page 3 of 6

579, 597 (1993); see also Kumho T.ire Co. v. Carmichael, 526 U.S. 137, l4l (1999) (finding that
“Daubert's general holding-setting forth the trial judge’s general ‘gatekeeping’ obligation-mm
applies not only to testimony based on ‘scientific’ knowledge, but also to testimony based on
‘technical’ and ‘other specialized’ ‘knowledge.”’). In evaluating Dr. Golder’s opinions, this
Court “should consider the indicia of reliability identified in Rule 702, namely, (l) that the
testimony is grounded on sufficient facts or data', (2) that the testimony ‘is the product of reliable
principles and methods’; and (3) that ‘the Witness has applied the principles and methods reliably
to the facts of the case.”’ Amorgz`anos v. Nal'l R.R. Passenger Corp., 303 F.3d 256, 265-66 (2d
Cir. 2002) (internal citations oinitted).

Daubert suggests several factors “such as testing, peer review, error rates, and
‘acceptability’ in the relevant scientific community, some or all of which might prove helpful in
determining the reliability of a particular scientific ‘theory or technique.”’ Id. at 140-41.
Further, “nothing in either Daubert or the Federal Rules of Evidence requires a district court to
admit opinion evidence that is connected to existing data only by the ipse diin of the expert. A
court may conclude that there is simply too great an analytical gap between the data and the
opinion proffered.” Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).

ARGUMENT
I. DR. GOLDER OFFERS AN IMPROPER LEGAL OPINION

ln paragraph 5 of Dr. Golder’s declaration, he describes Sprint’s claims of irreparable harm
as “unsubstantiated” and “speculative”_based on nothing more than his purported status as a
“marketing expert.” Golder Decl. 11 5. He then offers his opinion that Sprint has not relied on any
empirical evidence and describes Sprint’s evidence as speculative Ia’. 11 6. Dr. Golder further opines

that Sprint has not shown any connection or link between its alleged harm and A"l`&'l"s SG

Case 1:19-cv-01215-VSB Document 115 Filed 04/22/19 Page 4 of 6

Evolution Advertisernent (id. 1[ 7) and characterizes the survey work of Sprint’s consumer
perception expert, Hal Poret, as “insufficient from a marketing perspective to show an impact on
consumer behavior in the marketplace that would harm Sprint.” Ia'. ‘|l 9.

ln short, the lion’s share of Dr. Golder’s declaration regarding Sprint’s evidence of
irreparable harm consists of testimony about the legal issues in the case. Dr. Golder is not a legal
expert, and therefore is not qualified to offer an expert opinion on the legal issue of whether
Sprint has sufficient evidence to prove irreparable harm. See Fed. R. Evid. 702 (expert
testimony requires a witness “qualified as an expert by knowledge, skill, experience, training, or
education”); Unf£‘ed States v. Bilzeri`an, 926 F.Zd 1285, 1294 (2d Cir. 1991) (“As a general rule
an expert's testimony on issues of law is inadmissible . . . [A]lthough an expert may opine on an
issue of fact within the jury’s province, he may not give testimony stating ultimate legal
conclusions based on those facts.”); fn re Initial Pub. Ojj"ering Sec. Ll`tz'g., l74 F. Supp. 2d 61, 64
(S.D.N.Y. 2001) (“The rule prohibiting experts from providing their legal opinions or
conclusions is ‘so well»established that it is often deemed a basic premise or assumption of
evidence law--a kind of axiomatic principle.”’). Moreover, Dr. Golder is not a consumer survey
expert and is not qualified to offer his opinions on the sufficiency of the testimony offered by
Sprint’s expert in that area.

II. DR. GOLDER’S OPINION THAT SPRINT’S HARM IS QUANTIFIABLE IS NOT
SUPPORTED BY ANY RELIABLE METHODOLOGY

Dr. Golder opines that Sprint’s alleged harm could be “quantified with commonly-used
data sonrces” and that a “traiued economist and/or market researcher could use various industry~

standard market and survey data to quantify any harm and damages” caused by AT&T’s SGE or

Case 1:19-cv-01215-VSB Document 115 Filed 04/22/19 Page 5 of 6

5G Evolution claims. Golder Decl. il 8. At his deposition,l Dr. Golder admitted there are
numerous factors that are important to consumer’s purchasing decisions with respect to mobile
services (including prices, promotions, competitor actions, network coverage, network download
and upload speeds, network reliability, customer service, planned features, bundling operations
and promotions). Golder Dep. at 122:11-124116. He further testified that it would be possible to
quantify each of these factors to “isolate the impact of the 5G Evolution advertisements.” Id. at
124:17-126:l3. He described certain methodologies that one theoretically could employ to
conduct an analysis such as a “conjoint analysis study” (id. at 126:14~128:19) or a “basic
regression type analysis.” Id. at 146:19-149:10

Dr. Golder, however, did not conduct such an analysis or even attempt to design a study
that could take into account all the factors he identifies as necessary to quantify the damages to
Sprint caused by AT&T’s SGE claims. Golder Dep. at 150:8-17 (“what I have described in this
section is a range of the possibilities . . . . I haven’t designed one specific study”). He also
testified that he has never conducted a conjoint or regression analysis in a case involving a claim
of irreparable harm. Id. at 158116-160:22. When asked how he would design such a study, Dr.
Golder was unable to respond except to describe in the most general terms the sources of data he
would consider Id. at l64: l2~l66: l 0. And he confirmed that designing this type of analysis
would “require a lot of thought and requires some time to think about that” and that “there’s a lot
of time that goes in to_to designing a specific study.” Id.

lf Dr. Golder cannot articulate a design for a theoretical damages model, such that the

Court can ascertain its feasibility and reliability, then his untestable opinion is inadmissible See

 

1 A copy of the transcript of the deposition of Dr. Golder (“Golder Dep.”) is attached as Exhibit
A to the accompanying declaration of Edward Rosenthal.

Case 1:19-cv-01215-VSB Document 115 Filed 04/22/19 Page 6 of 6

24/7 Records, Inc. v. Sony Music Entm’t, Inc,, 514 F. Supp. 2d 571, 575 (S.D.N.Y. 2007)
(excluding expert’s opinion where “his method of valuation cannot be evaluated”); sec also
Adeyinka v. Yankec Fiber Control, Inc., No. 05 CIV.0751 RJS, 2009 WL 3154319, at *3
(S.D.N.Y. Sept. 23, 2009) (“[w]hile conjecture by a qualified expert is worthy of careful
attention, the courtroom is not the place for scientific guesswork, even of the inspired sort”).
CONCLUSION
As set forth above, Sprint respectfully request the Court grant its motion in limine to exclude

Peter Golder’s testimony in its entirety

Dated: April 17, 2019
New York, New York
FRANKFUR'I` KURNIT KLEIN & SELZ, P.C.

By: gsa st toer

Edward H. Rosenthal
Craig B. Whitney
Kimberly M. Maynard
William C. lawrence

 

488 Madison Avenue, iO‘l‘ Floor
New York, New York l0022
Phone; (212) 980»0120

Fax: (212) 593-9175
cwhitney@fkks.com
erosenthal@fkks.com
kmaynard@fkks.corn
wlawrcnce@f`kks.com

Attorneysfor Plaz`ntijfs' Sprint Spec!mm L.P.,
SprintCom, Inc. and Sprint/United Management
Company.

